DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Species III (Fig. 3, claims 1, 2, 4, 7, 9-10, 16, and 18-19) in the reply filed on 12/07/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7, and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear because it recites, in line 5, the limitation “couples first and second sence line portions of the at least one sense line” (emphasis added).  For the purpose of the at least one sense line” (as recited in line 5) is:
“couples first and second sence line portions of the pair of sense lines” (emphasis added).

Claim 1 also recites the above limitation "the at least one sense line" (emphasis added) in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the at least one sense line” (as recited in line 5) is: 
“the pair of sense lines” (emphasis added).

Claim 4 recites the limitation "the at least one sense line" (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the at least one sense line” (as recited in line 2) is: 
“the at least one of the sense lines” (emphasis added).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 9-10, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagata (U.S 2019/0051335) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Nagata discloses in Fig. 8 an apparatus, comprising:
a memory cell (“a first memory cell 105 may be coupled with the first digit line 210-d”, para. [0162]) (Fig. 8, para. [0162]); and
a pair of sense lines (“first digit line” 210-d, “second digit line” 210-e) including a twist portion (an intersect portion of “digit lines” 210-d & 210-e), at least one (“first digit line” 210-d) of the sense lines (“first digit line” 210-d, “second digit line” 210-e) of the pair of sense lines (“first digit line” 210-d, “second digit line” 210-e) coupled to the memory cell (“a first memory cell 105 may be coupled with the first digit line 210-d”, para. [0162]) and including a vertical component (“switching component” 511-a) in the twist portion (an intersect portion of “digit lines” 210-d & 210-e) that couples first and second sense line portions (portions of “digit lines” 
As to claim 2, as applied to claim 1 above, Nagata discloses in Fig. 8 all claimed limitations including the limitation wherein the twist portion (an intersect portion of “digit lines” 210-d & 210-e) is disposed in a region between first and second array regions (first and second horizontal portions of “digit lines” 210-d and 210-e) (see Fig. 8).
As to claim 4, as applied to claim 1 above, Nagata discloses in Fig. 8 all claimed limitations including the limitation wherein the first and second sense line portions (first and second horizontal portions of “digit line” 210-d/210-e) of the at least one (“digit line” 210-d/210-e) of sense lines (“digit lines” 210-d & 210-e) are at two different layers (having first and second horizontal portions of 210-d/210-e) (see Fig. 8).
As to claim 7, as applied to claim 1 above, Nagata discloses in Fig. 8 all claimed limitations including the limitation wherein the vertical component (“switching component” 511-a) comprises a conductive via (see a conductive via of component 511-a which is connected to “voltage source” 265-k) (Fig. 8, para. [0096], [0106], [0107], [0120]).
As to claim 9, as applied to claim 1 above, Nagata discloses in Fig. 8 all claimed limitations including the apparatus further comprising a sense amplifier (275) coupled to the pair of sense lines (“first digit line” 210-d, “second digit line” 210-e) through respective interconnects (Figs. 2 and 8, para. [0047], [0051], [0055]).
As to claim 10, Nagata discloses in Fig. 8 an apparatus, comprising:
first and second array regions (comprising all first and second horizontal portions of “digit lines” 210-d and 210-e), and an array gap (see an array gap in the twist/intersect portions of “digit lines” 210-d, 210-e) disposed therebetween (Fig. 8, para. [0162], [0164]); and a plurality of pairs 
As to claim 16, Nagata discloses in Fig. 8 an apparatus, comprising:
a first array region including first portions (see first horizontal portions of “digit lines” 210-d and 210-e) of a plurality of sense lines (“first digit line” 210-d, “second digit line” 210-e) and further including memory cells (“a first memory cell” and “second memory cell”, para. [0162]) coupled to the first portions (see first horizontal portions of “digit lines” 210-d and 210-e) of the plurality of sense lines (“first digit line” 210-d, “second digit line” 210-e) (Fig. 8, para. [0162]); a second array region including second portions (see second horizontal portions of “digit lines” 210-d and 210-e) of the plurality of sense lines (“first digit line” 210-d, “second digit line” 210-e) and further including memory cells (“a first memory cell” and “second 
As to claim 18, as applied to claim 16 above, Nagata discloses in Fig. 8 all claimed limitations including the limitation wherein the third portions (twist/intersect portions of “digit lines” 210-d & 210-e) of the plurality of sense lines (“first digit line” 210-d, “second digit line” 210-e) include vertical components (“switching component” 511-a) disposed in the array gap (see an array gap in the twist/intersect portions of “digit lines” 210-d, 210-e) (see Fig. 8, para.[0096],[0162], [0183]).   
As to claim 19, as applied to claim 16 above, Nagata discloses in Fig. 8 all claimed limitations including the limitation wherein the first portions (see first horizontal portions of “digit lines” 210-d and 210-e) of the plurality of sense lines (“first digit line” 210-d, “second digit line” 210-e) includes a portion of a first conductive layer (see a first conductive line . 



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S 2005/0174866) (submitted by Applicant from IDS filed on 03/10/2020). 
As to claim 16, Wada et al. disclose in Fig. 1 an apparatus, comprising:
a first array region including first portions (see first horizontal portions of “bit lines” /BL0 and BL0) of a plurality of sense lines (“bit lines” /BL0 & BL0) and further including memory cells (see “memory cell” as shown in Fig. 1) coupled to the first portions (see first horizontal portions of “bit lines” /BL0 and BL0) of the plurality of sense lines (“bit line” /BL0, 
  	As to claim 19, as applied to claim 16 above, Wada et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first portions (see first horizontal portions of “bit lines” /BL0 and BL0) of the plurality of sense lines (“bit lines” /BL0 and BL0) includes a portion of a first conductive layer (see a first conductive line connecting between “equalization circuit” 111-1 and /BL0) and further includes a portion of a second conductive layer (see a second conductive line connecting between “equalization circuit” 111-1 and BL0) disposed below the portion of the first conductive layer (see a first conductive line connecting between “equalization circuit” 111-1 and /BL0) (see Fig. 1, para. [0030]-[0033]), and wherein second portions (see second horizontal portions of “bit lines” /BL0 and BL0) of the plurality of sense lines (“bit lines” . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7, 9, 10, 16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,607,687. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-2, 4, 7, 9, 10, 16, and 18-19 of the present invention are recited within claims 1-19 of U.S. Patent No. 10,607,687.

				       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        January 16, 2021